Case 2:20-cv-08187-ES-CLW Document 28 Filed 07/01/20 Page 1 of 1 PageID: 82




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JEUNG CHAN SOHN and HEE-KYONG SOHN,

                                     Plaintiffs,
                                                                    CIVIL CASE NO: 20-cv-1019
               -against-
                                                                      ORDER OF TRANFER
ATRIA SENIOR LIVING GROUP, INC., ATRIA
NORWOOD, ATRIA SENIOR LIVING IN
NORWOOD, INC.,                                                    USDC SDNY
                                                                  DOCUMENT
                                    Defendants.                   ELECTRONICALLY FILED
                                                                  DOC #:
                                                                  DATE FILED: July 1, 2020
MARY KAY VYSKOCIL, District Judge:

       WHEREAS, pursuant to 28 U.S.C. § 1404(a), all parties consent to transfer this matter to

the United States District Court of New Jersey (Newark) and stipulate venue is proper in the

United States District Court of New Jersey (Newark), it is hereby

       ORDERED that this case is transferred to the United States District Court of New

Jersey (Newark). The Clerk of the Court is directed to close this matter and transfer the case to

the District Court of New Jersey (Newark).

Dated: July 1, 2020
       New York, New York

                                                             _____________________________
                                                             HON. MARY KAY VYSKOCIL
                                                                United States District Judge
